Order dismissing amended complaint for insufficiency in an action for a money judgment for damages claimed to have resulted from a conspiracy entered into by the defendants to deprive plaintiff of an opportunity to collect a judgment, and judgment entered in accordance therewith, unanimously affirmed, with ten dollars costs and disbursements, without prejudice to the commencement of an action pursuant to sections 276, 278 of the Debtor and Creditor Law. Plaintiff already has a judgment and may not obtain another and thus exact a double recovery. Lazansky, P. J., Hagarty, Adel and Taylor, JJ., concur; Carswell, J., concurs in result.